



COURT OF APPEAL FOR ONTARIO

CITATION: Weisdorf v. Toronto, 2020 ONCA 401

DATE: 20200622

DOCKET: C66628

Juriansz, Pardu and Huscroft
    JJ.A.

BETWEEN

Christopher A. Weisdorf

Applicant (Appellant)

and

The City of Toronto

Respondent (Respondent)

Christopher Weisdorf, acting in person

Brennagh Smith, for the respondent

Heard: June 16, 2020 by videoconference

On appeal from the order of Justice Paul
    M. Perell of the Superior Court of Justice, dated January 28, 2019, with
    reasons reported at 2019 ONSC 692, 84 M.P.L.R. (5th) 256.

REASONS FOR DECISION

A.

overview

[1]

The appellant appeals from a decision dismissing
    his application to quash City of Toronto Bylaw No. 799  2017 (the parking
    bylaw).

[2]

The parking bylaw establishes an administrative
    penalty system to enforce bylaws regulating the parking, standing, or stopping
    of vehicles. On December 6, 2017, the appellant received a parking violation
    notice. After a hearing before the City of Torontos Administrative Penalty
    Tribunal, the appellant brought an unsuccessful application seeking, among
    other things, to quash the parking bylaw and restore the prior system of
    enforcement under the
Provincial Offences Act
, R.S.O. 1990, c. P.33.

[3]

On appeal, the appellant argues that the parking
    bylaw:

a)

is
ultra vires
because as subordinate
    legislation it cannot remove rights without the clear intention of the
    legislature;

b)

is
ultra vires
because statutes are
    paramount over subordinate legislation and the bylaw is inconsistent with both
    the
Provincial Offences Act
and the
Statutory Powers Procedure Act
,

R.S.O. 1990, c. S.22;

c)

violates ss. 7 and 11(d) of the
Canadian
    Charter of Rights and Freedoms
;

d)

was enacted in bad faith for an improper
    purpose; and

e)

was enacted with insufficient notice and/or
    consultation.

[4]

The appellant also alleges that the application
    judge erred by ignoring the majority of his evidence.

[5]

For the reasons that follow, the appeal is
    dismissed.

B.

analysis

(1)

The parking bylaw is not
ultra vires
, nor
    does it conflict with either the
Provincial Offences Act
or the
Statutory
    Powers Procedure Act

[6]

The City of Toronto enacted the parking bylaw
    under explicit statutory authority. Section 81(1) of the
City of Toronto Act
,
    2006
, S.O. 2006, c. 11, Sched. A, authorizes the City to require a person
    to pay an administrative penalty if the City is satisfied that the person has
    failed to comply with any by-laws respecting the parking, standing on stopping
    of vehicles.
Administrative Penalties
, O. Reg. 611/06 was enacted in
    2006, allowing the City to exercise its powers under s. 81(1) to establish an
    administrative penalty system. In 2017, the City enacted the parking bylaw
    pursuant to O. Reg. 611/06.

[7]

The appellant recognizes that there is express statutory
    authority for the making of the bylaw. His concern, however, is not the
    adoption of the administrative penalty system for parking infractions, but that
    parking infractions were previously dealt with under the
Provincial Offences
    Act
. A major feature of several of his arguments is the fact that the
    substantive and procedural rights under the
Provincial Offences Act
are no longer available and have been replaced by an administrative system.

[8]

He submits that subordinate legislation cannot
    remove rights without express language showing that is the legislatures
    intent. He does not consider the express language of s. 81 of the Act to be
    explicit enough. He submits that it was necessary that s. 81 include a provision
    that, upon the adoption of the administrative penalty system, the
Provincial
    Offences Act
would no longer apply to parking infractions. He is mistaken
    in that submission. The unambiguous and explicit language of s. 81(1) of the
City
    of Toronto Act, 2006
demonstrates the legislative intent to authorize the
    adoption of the administrative penalty system. The legislative intent is also
    readily apparent from the enactment of s. 102.1(1) of the
Municipal Act,
    2001
, S.O. 2001, c. 25, which authorizes all municipalities to adopt an
    administrative penalty system for parking infractions.

[9]

He is similarly mistaken in his other arguments.
    He argues that the parking bylaw is inconsistent with the
Provincial
    Offences Act
and the
Statutory Powers Procedure Act
and that these
    statutes are paramount over the parking bylaw.

[10]

As the application judge explained, the
Provincial
    Offences Act
does not apply to the parking bylaw, and the bylaw is
    expressly made compliant with the
Statutory Powers Procedure Act
. Chapter
    610 of the
C
ity of Toronto Municipal Code
, as amended by the
    parking bylaw, directs that all reviews conducted by a hearing officer shall
    be in accordance with the
Statutory Powers and Procedures Act
,
R.S.O.
    1990, c. S.22, [
sic
] as amended: § 610-2.3(K).

(2)

The parking bylaw does not violate ss. 7 or
    11(d) of the
Charter

[11]

The appellant argues that the bylaw breaches ss.
    7 and 11(d) of the
Charter
. As the application judge explained, s. 7
    does not apply because neither the process nor the penalties available under
    the parking bylaw infringes a persons right to life, liberty, or security of
    the person. There is no possibility of arrest or detention, no possibility of
    imprisonment, and no penal consequence. Section 11(d) likewise does not apply
    because a person subject to an administrative penalty is not charged with a
    criminal or quasi-criminal offence.

(3)

The parking bylaw was not enacted in bad faith
    or for an improper purpose

[12]

The appellant has not satisfied the heavy burden
    required to establish that the City acted in bad faith and for an improper
    purpose by enacting the bylaw. The appellants argument and the circumstances
    upon which it relies amount to nothing more than conjecture. The application
    judge properly rejected the appellants argument that the City enacted the parking
    bylaw to increase its revenues.

(4)

Other arguments

[13]

We do not entertain the appellants new argument
    on appeal that the City failed to provide proper notice and engage in adequate
    consultation before passing the bylaw. The City filed its material in response
    to the application without notice of this issue and we are not persuaded the
    record is adequate to permit its consideration.

[14]

We reject the appellants submission that the
    application judge impaired his application by ignoring the vast majority of his
    evidence and the jurisprudence upon which he relied. The appellant misconceives
    the import of his evidence and the relevance of the jurisprudence he cited.

C.

conclusion

[15]

The appeal is dismissed.

[16]

We accept the application judges observation
    that the appellant sincerely and passionately believed in his case. However, by
    proceeding with the appeal after the application judges clear reasons
    explaining that he was mistaken, the appellant has caused the City to expend
    additional resources. The City is entitled to costs but sought only a fraction
    of its costs. In the circumstances, we would fix those costs in the nominal amount
    of $5,000, inclusive of taxes and disbursements.

R.G. Juriansz J.A.

G. Pardu J.A.

Grant Huscroft J.A.


